DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities: change “consummable” to “consumable” on p. 1 of the specification and in the title.  
Appropriate correction is required.

Claim Objections

Claims 9 and 19 are objected to because of the following informalities:  change “Arcididae” to “Acrididae”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. The claims recite a composition comprising an insect-derived protein, insect-derived fat, or a combination thereof, which are not different from their naturally occurring forms. This judicial exception is not integrated into a practical application because placing the insect-derived fat and/or protein in a non-specified “flavor composition” or “consumable composition” does not change the properties of the fat and/or protein. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite no additional elements beyond a generic “consumable base”.  There is no indication that the structure or function of the fat and/or protein changes when it is “derived” from the insect which occurs in nature.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 claims the flavor composition is a “process flavor.”  It is unclear what would meet a “process flavor,” or not.  For purposes of examination, a composition comprising an insect-derived material according to claim 1 will also be considered to meet the “process flavor” of claim 2.
Claim 12 similarly claims a “process” flavor and is rejected for the same reasons as applied to claim 2.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 8, 11-14, 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Armenjon et al. (WO 2016/108036; US 2017/0354178 relied upon as English language equivalent).
Regarding claims 1-4, 7 and 8, Armenjon et al. teach a flavor composition comprising an insect-derived material that is a combination of an insect-derived protein and an insect-derived fat (Table 2).  By the fact that Armenjon et al. process the insects, the flavor composition is considered to be a “process flavor” to meet claim 2.  The species of insect exemplified by Armenjon et al. is Tenebrio molitor (Example 1).
Regarding claims 11-14, 18 and 19, Armenjon et al. teach a consumable composition (i.e., fish food) comprising an insect-derived material that is a combination of an insect-derived protein and an insect-derived fat in combination with a consumable base (Tables 2 and 3).  By the fact that Armenjon et al. process the insects, the flavor composition is considered to be a “process flavor” to meet claim 12.  The species of insect exemplified by Armenjon et al. is Tenebrio molitor (Example 1).  Therefore, Armenjon et al. are considered to teach a consumable composition comprising a “consumable base” and a flavor composition as claimed.
Regarding claim 20, where Armenjon et al. teach combining the composition of their invention, which is a composition comprising insect-derived protein and insect-derived fat (Table 2), with other protein sources to provide a fish food [0167], Armenjon et al. are considered to teach a method to meet claim 20 as the addition of the insect-derived material would impart a flavor as claimed.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arsiwalla et al. (WO 2013/191548).
Regarding claims 1-6, Arsiwalla et al. teach a flavor composition comprising an insect-derived material that is a combination of an insect-derived protein and an insect-derived fat (Table 1).  By the fact that Arsiwalla et al. process the insects, the flavor composition is considered to be a “process flavor” to meet claim 2.  The species of insect exemplified by Arsiwalla et al. is black soldier fly (i.e., Hermetica illucens) (p. 9 Example).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 6, 9, 10, 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Armenjon et al. (WO 2016/108036; US 2017/0354178 relied upon as English language equivalent).
Armenjon et al. teaches a flavor composition comprising insect-derived fat and protein as detailed above with regard to claims 1-4, as well as a consumable composition comprising a consumable base and an insect-derived fat and protein as detailed above with regard to claims 11-14.  Armenjon et al. exemplifies the flavor composition obtained from Tenbrio molitar in Example 1.  At [0031], Armenjon et al. teach insects for use in their invention also include Hermetia illucens and Locusta migratoria (i.e., a species in the Family Acrididae).  Therefore, it would have been obvious to have obtained the insect derived protein from either of Hermetia illucens or Locusta migratoria, as both of these species are specifically taught in the prior art as being preferred sources for insect-derived protein compositions.

Claims 7- 9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arsiwalla et al. (WO 2013/191548).
Arsiwalla et al. teach a flavor composition comprising insect-derived fat and protein as detailed above with regard to claims 1-4.
Regarding claims 7-9, Arsiwalla et al. exemplifies the flavor composition obtained from black soldier fly (i.e., Hermetica illucens) in the Example.  Arsiwalla et al. further teach insects for use in their invention including mealworm (Tenbrio molitar) and grasshopper (i.e., Family Acrididae) (p. 3 lines 12-17). Therefore, it would have been obvious to have obtained the insect derived protein from either of Tenbrio molitar or an insect from the Family Acrididae, as Tenbrio molitar is specifically taught, as is an insect (i.e., grasshopper) in the Family Acrididae.
Regarding claims 11-16, Arsiwalla et al. teach a flavor composition comprising an insect-derived material that is a combination of an insect-derived protein and an insect-derived fat (Table 1).  By the fact that Arsiwalla et al. process the insects, the flavor composition is considered to be a “process flavor” to meet claim 12.  The species of insect exemplified by Arsiwalla et al. is black soldier fly (i.e., Hermetica illucens) (p. 9 Example).  While Arsiwalla et al. do not specifically teach consumable compositions comprising a consumable base and this flavor composition, Arsiwalla et al. do state that their composition comprising the insect-derived fat and protein is contemplated for the preparation of foods and feedstuffs (p. 8 line 28-p. 9 line 3).  Therefore, it would have been obvious to have combined the insect-derived material of Arsiwalla et al. with a consumable base in order to provide a consumable composition as claimed.
Further regarding claims 17-19, Arsiwalla et al. teach insects for use in their invention including mealworm (Tenbrio molitar) and grasshopper (i.e., Family Acrididae) (p. 3 lines 12-17). Therefore, it would have been obvious to have obtained the insect derived protein from either of Tenbrio molitar or an insect from the Family Acrididae, as Tenbrio molitar is specifically taught, as is an insect (i.e., grasshopper) in the Family Acrididae.
Regarding claim 20, Arsiwalla et al. state that their composition comprising the insect-derived fat and protein is contemplated for the preparation of foods and feedstuffs (p. 8 line 28-p. 9 line 3), it would have been obvious to have combined the composition of their invention, which is a composition comprising insect-derived protein and insect-derived fat (Table 1), with a consumable base to impart flavor the consumable.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Purschke et al. (Purschke, B., Meinlschmidt, P., Horn, C., Rieder, O., Jager, H. (2018). “Improvement of techno-functional properties of edible insect protein from migratory locust by enzymatic hydrolysis.” European Journal of Food Research and Technology. Vol. 244, pp. 999-1013. https://doi.org/10.1007/s00217-017-3017-9) teaches proteins derived from Locusta migratoria.
Mealworms: A More Sustainable Source of Protein.  2013.  https://unclejimswormfarm.com/mealworms-a-more-sustainablesourceof-protein/.  Downloaded November 29, 2022. teaches mealworms (Tenebrio molitor) as a source of protein.
Wang et al. (Wang, Y.-S., Shelomi, M. (2017). “Review of Black Soldier Fly (Hermetia illucens) as Animal Feed and Human Food.” Foods. Vol. 6. doi:10.3390/foods6100091) teaches black solider fly as a source of protein.
Armenjon et al. (WO 2016/108037; US 2018/0000121-English language equivalent) teaches a beetle powder (i.e., flavor composition comprising insect-derived ingredients) including fat and protein.  The beetles used for preparing the powder are Tenebrio molitor (Abstract; Table 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9:00 am-4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791